Title: To George Washington from Philip John Schuyler, 21 September 1782
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Albany Sept. 21st 1782
                  
                  I had not time by the post to transmit copy of the Intelligence I received from Canada to Congress, to whom, I have in the Inclosed (which I have up under flying seal for your Excellency’s perusal) stated my Idea of the practicability of procuring an Accommodation with the Hostill Indians.  I variety of reasons might be adduced to render a reconciliation not only Eligible but essential to our Intrest, whether the war contains or whether an Immediate peace takes place, to detail these is unnecessary to you that so well knows the disadvantages that may result from a continuance of the present enmity, and I hope Congress are sufficiently impressed with the importance of divesting ourselves of as many enemies as we can.
                  Be so good as to direct the letter to be closed, and forwarded by the first safe conveyance.  I am Dear Sir affectionattly & Most Sincerely Your Excellency’s Obedient Servant
                  
                     Ph. Schuyler
                  
               